940 F.2d 662
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STAKE CONSTRUCTION COMPANY, Plaintiff-Appellee,v.Eric S. SOLOWITCH, Defendant-Appellant,Suburban Title Agency, Defendant.
No. 90-4092.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1991

Before KEITH and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Defendant, Eric S. Solowitch, appeals a judgment entered against him by the district court following a bench trial.


2
We have carefully considered the record on appeal and the briefs of the parties, and conclude that defendant has failed to make even a colorable argument that the district court erred in rendering judgment against him.


3
As the reasons why judgment should be entered for plaintiff have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its Findings of Fact and Conclusions of Law of November 1, 1990.